Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Application
Claims 1-20 are pending. Claims 1, 12, and 13 are the independent claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201, 202, 203.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rafferty et al. (US 2020/0247426 A1).
Regarding claim 1, Rafferty discloses a robot (Rafferty ¶16), comprising: an authentication interface configured to authenticate a user boarding the robot using authentication information of the user (Rafferty ¶22-24); a position detector configured to detect a position of the robot in a space (Rafferty ¶16, 18, 27-28, 35); a processor configured to: identify a first section corresponding to the detected position among a plurality of sections in the space (Rafferty ¶16, 18, 27-28, 35-36), recognize at least one driving mode configurable for the first section among a plurality of driving modes having different driving speeds (Rafferty ¶3-5, 13, 33-37, 39, 52, 57), set the robot to a first driving mode among the recognized at least one driving mode for the first section based on the authentication information of the user (Rafferty ¶3-5, 13, 15-16, 23, 35, 38-40, 57), and control driving of the robot based on the first driving mode (Rafferty ¶16, 18, 40, 53, 57); and a display configured to output information regarding the set first driving mode (Rafferty ¶13-14, 18, 26, 32, 41-45, 49, 52, 57).  
Regarding claim 2, Rafferty discloses wherein the processor is further configured to:52Attorney Docket No.: 3449-4148PUS1 recognize that the robot is located in a second section among the plurality of sections, based on the position detected by the position detector during driving of the robot, the second section being adjacent to the first section, and maintain or change the set first driving mode based on the second section and the authentication information (Rafferty ¶13, 16, 18, 27-28, 35-37, 47-48, 50).
With respect to claims 13-14: all limitations have been examined with respect to the robot in claims 1-2. The robot taught/disclosed in claims 1-2 can clearly perform the method of claims 13-14. Therefore claims 13-14 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rafferty et al. (US 2020/0247426 A1) in view of Roth (US 2019/0121363 A1).
Regarding claim 3, while Rafferty discloses wherein the processor is further configured to set the first driving mode for the first section further based on the detected position and a destination (Rafferty ¶13, 35-37, 38, 52);
Rafferty does not explicitly state wherein the processor is further configured to set the first driving mode for the first section further based on a destination arrival-requested time, and wherein the destination arrival-requested time is included in the authentication information or is received from a server connected to the robot.  
However, Roth teaches wherein the processor is further configured to set the first driving mode for the first section further based on a destination arrival-requested time, and wherein the destination arrival-requested time is included in the authentication information or is received from a server connected to the robot (Roth abstract and ¶7, 11, 25, 39, 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the driving mode system, as described by Rafferty, to set the driving mode based on a destination arrival-requested time from a user and received from a server connected to the system, as taught by Roth, because it creates a more robust system where the robot is as punctual as possible (Roth ¶11), preventing delays or complications due to being late.
With respect to claim 15: all limitations have been examined with respect to the robot in claim 3. The robot taught/disclosed in claim 3 can clearly perform the method of claim 15. Therefore claim 15 is rejected under the same rationale.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rafferty et al. (US 2020/0247426 A1) in view of Roth (US 2019/0121363 A1) and further in view of Geelen et al. (US 2007/0255491 A1)
Regarding claim 4, Rafferty does not explicitly state wherein the processor is further configured to display, on the display, a remaining time until the destination arrival-requested time.  
However, Geelen teaches wherein the processor is further configured to display, on the display, a remaining time until the destination arrival-requested time (Geelen abstract and ¶7-8, 54-56, 59-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the driving mode system, as described by Rafferty, to display the remaining time until the destination arrival-requested time, as taught by Geelen, because it creates a more robust system in which the user has more information with which to make informed decisions about their travel or transportation. The user can determine whether or not they are at risk of being late, helping to avoid any related repercussions.
Claims 5-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rafferty et al. (US 2020/0247426 A1) in view of Roth (US 2019/0121363 A1) and Geelen et al. (US 2007/0255491 A1) and further in view of Bramsiepe et al. (US 2017/0326019 A1), Higashi (US 2022/0055222 A1), and Liotti (US 2021/0389760 A1).
Regarding claim 5, while Rafferty discloses wherein the plurality of driving modes includes a general mode, and wherein the general mode is a default driving mode of the 53Attorney Docket No.: 3449-4148PUS1robot (Rafferty ¶44, 46, 50);
Rafferty does not explicitly state wherein the plurality of driving modes includes a walking mode, a shopping mode, and a boarding mode.
However, Bramsiepe teaches wherein the plurality of driving modes includes a shopping mode (Bramsiepe ¶47, 51, 58, 60, 67, 73). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the driving mode system, as described by Rafferty, to include a shopping mode, as taught by Bramsiepe, because it creates a more robust system that allows the vehicle to provide assistance during shopping by possibly carrying bags, groceries, etc., alleviating the burden from the user.
Regarding claim 6, Rafferty does not explicitly state wherein the processor is further configured to set the first driving mode as the boarding mode when the remaining time until the destination arrival-requested time is less than a preset time, and wherein a driving speed of the boarding mode is faster than a driving speed of the general mode.
However, Higashi teaches including a boarding mode; wherein the processor is further configured to set the first driving mode as the boarding mode when the remaining time until the destination arrival-requested time is less than a preset time, and wherein a driving speed of the boarding mode is faster than a driving speed of the general mode (Higashi ¶297-298). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the driving mode system, as described by Rafferty, to include a boarding mode, where the driving speed is faster than the default when the remaining time until the destination arrival-requested time is less than a preset time, as taught by Higashi, because it creates a more robust system where increasing the speed of the vehicle when there is an imminent risk of being late helps to prevent or mitigate the risk or consequences of arriving to your destination late.
	Regarding claim 7, Rafferty does not explicitly state wherein the processor is further configured to set the first driving mode as the walking mode when information on a companion of the user is received or when authentication information of the companion is obtained through the authentication interface, and wherein a driving speed of the walking mode is limited to a speed of the companion and is slower than a driving speed of the general mode.
	However, Liotti teaches a walking mode; wherein the processor is further configured to set the first driving mode as the walking mode when information on a companion of the user is received or when authentication information of the companion is obtained through the authentication interface, and wherein a driving speed of the walking mode is limited to a speed of the companion and is slower than a driving speed of the general mode (Liotti abstract and ¶2, 36-37, 60-61, 67, 70, 74, 84, 87). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the driving mode system, as described by Rafferty, to include a walking mode, where the driving speed follows a communicated user at a limited, slower speed, as taught by Liotti, because creates a more robust system that, by operating at a limited, low speed, avoids outpacing a walking companion and potentially causing them discomfort or inconvenience.
With respect to claims 16-17: all limitations have been examined with respect to the robot in claims 5-7. The robot taught/disclosed in claims 5-7 can clearly perform the method of claims 16-17. Therefore claims 16-17 are rejected under the same rationale.
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rafferty et al. (US 2020/0247426 A1) in view of Roth (US 2019/0121363 A1) and further in view of MacNeille et al. (US 2013/0226731 A1).
Regarding claim 11, Rafferty does not explicitly state wherein the processor is further configured to output information on at least one activity executable in the first section through the display when a remaining time until the destination arrival-requested time is greater than or equal to a preset time.
However, MacNeille teaches wherein the processor is further configured to output information on at least one activity executable in the first section through the display when a remaining time until the destination arrival-requested time is greater than or equal to a preset time (MacNeille ¶46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the driving mode system, as described by Rafferty, to include suggesting activities when there is enough time remaining before arriving at the destination, as taught by MacNeille, because it creates a more robust system that allows the user to be more efficient with their time and potentially take advantage of otherwise wasted surplus time.
With respect to claim 19: all limitations have been examined with respect to the robot in claim 11. The robot taught/disclosed in claim 11 can clearly perform the method of claim 19. Therefore claim 19 is rejected under the same rationale.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rafferty et al. (US 2020/0247426 A1) in view of Bostick et al. (US 2018/0081360 A1) and Roth (US 2019/0121363 A1).
Regarding claim 12, while Rafferty discloses a robot (Rafferty ¶16), comprising: an authentication interface configured to authenticate a user using authentication information of the user provided by a server (Rafferty ¶22-24); a position detector configured to detect a position of the robot in a space (Rafferty ¶16, 18, 27-28, 35); a display (Rafferty ¶13-15, 18, 26, 32, 41-45, 49, 52, 57); and a processor configured to: receive, via the server, destination information of the user, the destination information including a location of the destination (Rafferty ¶36-37), determine, based on the destination information of the user, at least one driving mode among a plurality of autonomous driving modes of the robot (Rafferty ¶3-5, 13, 33-37, 39, 52, 57), display, via the display, each of the at least one driving mode (Rafferty ¶13-14, 18, 26, 32, 41-45, 49, 52, 57), receive a user selection of a first driving mode among the at least one driving mode (Rafferty ¶14-15, 21-22, 25, 38-39, 42, 54-56), and control driving of the robot based on the selected first driving mode (Rafferty ¶16, 18, 40, 53, 57);
	Rafferty does not explicitly state wherein the authentication information of the user including a barcode, a QR code, a smart key or a password; wherein the destination information includes a destination arrival-requested time.
	However, Bostick teaches wherein the authentication information of the user including a barcode, a QR code, a smart key or a password (Bostick ¶26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the driving mode system, as described by Rafferty, to have authentication information of the user include a password, as taught by Bostick, because using a password as authentication information is well known in the art, dating back to the 1960’s for computing and dating back thousands of years before the advent of computers (https://en.wikipedia.org/wiki/Password#History).
However, Roth teaches wherein the destination information includes a destination arrival-requested time (Roth abstract and ¶7, 11, 25, 39, 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the driving mode system, as described by Rafferty, to involve a destination arrival-requested time from a user, as taught by Roth, because it creates a more robust system where the robot is as punctual as possible (Roth ¶11), preventing delays or complications due to being late.
With respect to claim 20: all limitations have been examined with respect to the robot in claim 12. The robot taught/disclosed in claim 12 can clearly perform the method of claim 20. Therefore claim 20 is rejected under the same rationale.
Allowable Subject Matter
Claims 8-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art does not disclose or teach the robot of claim 5, wherein the space includes an airport, wherein the processor is further configured to: detect that the robot and the user enter an air-side of the airport through the position detector, and 54Attorney Docket No.: 3449-4148PUS1 set the first driving mode to the shopping mode when a remaining time until the destination arrival-requested time is greater than or equal to a preset time, and wherein a driving speed of the shopping mode is slower than a driving speed of the general mode.
Regarding claim 9, the prior art does not disclose or teach the robot of claim 8, wherein the processor is further configured to, when the shopping mode is set, control driving of the robot to follow a preset shopping path or a shopping path set by the user.  
Regarding claim 10, the prior art does not disclose or teach the robot of claim 8, wherein the processor is further configured to switch the robot from the shopping mode to the boarding mode when the remaining time until the destination arrival-requested time is less than the preset time.  
Regarding claim 18, the prior art does not disclose or teach the method of claim 15, wherein the space includes an airport, wherein the plurality of driving modes includes a shopping mode and a general mode, the general mode being a default driving mode of the robot, wherein the method further comprises, when the first section is an air-side of the airport and a remaining time until the destination arrival-requested time is greater than or equal to a preset time, setting the first driving mode as the shopping mode for the first section, wherein a driving speed in the shopping mode is slower than a driving speed of a general mode, and wherein the shopping mode includes controlling the driving of the robot so as to follow a preset shopping path or a shopping path set by the user based on the set shopping mode.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        June 14, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669